


EXHIBIT 10.35.1
SECOND AMENDMENT TO CREDIT AGREEMENT




DSW INC., an Ohio corporation (the "Borrower"), the Guarantors party hereto, and
PNC BANK, NATIONAL ASSOCIATION, a national banking association (the "Lender"),
agree as follows effective as of January 11, 2016 (the "Effective Date"):


1. Recitals.


1.1 The Borrower, the Guarantors and the Lender are parties to an Amended and
Restated Credit Agreement dated as of August 2, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, including by a Consent,
Waiver and Amendment dated April 15, 2014, the "Credit Agreement"). Capitalized
terms used herein and not otherwise defined will have the meanings given such
terms in the Credit Agreement.


1.2 Pursuant to Section 2.7 of the Credit Agreement, the Borrower may, subject
to the terms and conditions thereof, request that the Lender increase the
Revolving Credit Commitment, and the Borrower has requested that the Lender
increase the Revolving Credit Commitment from $50,000,000 to $100,000,000.


1.3 Pursuant to this Second Amendment to Credit Agreement (the "Amendment"), the
parties desire to provide for such requested increase to the Revolving Credit
Commitment and to amend certain provisions of the Credit Agreement.


2. Amendments.


2.1 Item (vii) of the definition of "Permitted Acquisition" set forth in Section
1.1 (Certain Definitions) of the Credit Agreement is hereby deleted and replaced
with the following:


(vii) If the Person which is the subject of such Acquisition will be maintained
as a Subsidiary of a Loan Party, or if the assets acquired in the Acquisition
will be transferred to a Subsidiary which is not then a Loan Party, then within
60 days after the consummation of the Acquisition, such Subsidiary shall have
been joined as a Borrower or as a Guarantor hereunder, as the Lender shall
determine, and the Lender shall have received a first priority security interest
and/or mortgage lien in such Subsidiary's equity interests and property of such
Subsidiary of the same nature as constitutes Collateral under the Collateral
Documents; and


2.2 The definition of "Revolving Credit Commitment" set forth in Section 1.1
(Certain Definitions) of the Credit Agreement is hereby deleted and replaced
with the following:


Revolving Credit Commitment shall mean $100,000,000.


3. Representations and Warranties. To induce the Lender to enter into this
Amendment, each Loan Party represents and warrants that:


3.1 The Credit Agreement as previously executed and amended and as amended
hereby constitutes the legal, valid and binding obligation of each Loan Party
and is enforceable against such Loan Patty in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


3.2 Upon the effectiveness of this Amendment, (i) no Potential Default or Event
of Default exists under the terms of the Credit Agreement and (ii) all
representations and warranties made by any Loan Party in the Credit Agreement or
the other Loan Documents are true and correct in all material respects as if
made on and as of the Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier time.





--------------------------------------------------------------------------------




3.3 The Borrower and the Guarantors appearing on the signature page hereto are
all of the Loan Parties.


4. Conditions of Effectiveness. This Amendment shall become effective and be
deemed effective as of the date hereof if, and only if:


4.1
the Lender shall have received from the Borrower an Amended and Restated
Revolving Credit Note in the amount of the Revolving Credit Commitment (after
giving effect to this Amendment) and otherwise in a form satisfactory to the
Lender and the Borrower;



4.2
the Lender shall have received a certificate, dated the Effective Date, of the
Loan Parties (i) as to the incumbency of the signatories to this Amendment and
the related documents; (ii) certifying and attaching copies of the articles of
incorporation, articles of organization, regulations, operating agreement or
other applicable chatter documents of each Loan Party (or, if certified copies
of such documents have previously been delivered to the Lender in connection
with the Credit Agreement and are unchanged, certification of no changes to such
documents), and (iii) certifying and attaching resolutions of the board of
directors or other governing body of each Loan Party authorizing the execution,
delivery and performance of this Amendment and the related documents; and



4.3
no Potential Default or Event of Default shall have occurred and be continuing
on the date hereof.



5. Effect on Credit Agreement.


5.1
Upon the effectiveness of this Amendment, each reference in the Credit Agreement
to "this Agreement," "hereunder," "hereof," "herein" or words of like import
shall mean and be a reference to the Credit Agreement, as amended and modified
hereby.



5.2
Except as specifically amended and modified above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect, and are hereby
ratified and confirmed.



5.3
The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of the Lender, nor constitute a waiver of
any provision of the Credit Agreement, any other Loan Document, or any other
document, instrument and agreement executed and/or delivered in connection with
the Credit Agreement.



6. Unused Fee. The Borrower and the Lender acknowledge that (i) pursuant to
Section 1 of the Fee Letter Agreement dated as of August 2, 2013 between the
Borrower and the Lender, an unused fee equal to eight (8) basis points per annum
of the Average Daily Revolving Credit Availability, calculated on the basis of a
360 day year for the actual number of days elapsed, is due and payable quarterly
in arrears to the Lender and (ii) from and after the Effective Date, such fee
shall be calculated based on the revised Revolving Credit Commitment amount of
$100,000,000.


7.
Costs and Expenses. The Borrower agrees to pay all reasonable and documented
costs, fees and expenses (including reasonable attorneys' fees and expenses
charged to the Lender) incurred by the Lender in connection with the
preparation, execution and delivery of this Amendment and the related documents;
provided, however, that such attorneys' fees shall not exceed the aggregate sum
of $4,500.



8. General.


8.1 This Amendment will be binding upon and inure to the benefit of the Loan
Parties and the Lender and their respective successors and assigns.


8.2
All representations, warranties, and covenants made by any Loan Party herein
will survive the execution and delivery of this Amendment.



8.3
This Amendment may be executed in one or more counterparts, each of which will
be deemed an original and all of which together will constitute one and the same
instrument.



8.4
The parties hereto have participated jointly in the negotiation and drafting of
this Amendment. If any ambiguity or question of intent or interpretation arises,
this Amendment shall be construed as if drafted jointly by the




--------------------------------------------------------------------------------




parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Amendment.


8.5
This Amendment will in all respects be governed and construed in accordance with
the laws of the State of Ohio, without regard to conflict of laws principles.



IN WITNESS WHEREOF, the parties have executed and delivered this Second
Amendment to Credit Agreement as of the Effective Date.
Date:
January 11, 2016
Borrower:
/s/ Jared Poff
 
 
 
Jared Poff
 
 
 
Vice President Finance and Business Development and Treasurer
 
 
 
DSW SHOE WAREHOUSE, INC.
 
 
 
 
 
 
Lender:
/s/ George M Gevas
 
 
 
George M Gevas
 
 
 
Senior Vice President
 
 
 
PNC BANK, NATIONAL ASSOCIATION




